Proceeding under CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Third Judicial Department by order of the Supreme Court at Special Term, entered in Broome County) to review a determination of the State Liquor Authority which suspended petitioners’ liquor license for 10 days based on a finding, after a hearing, that one of them sold or delivered or permitted to be sold or delivered an alcoholic beverage to a minor under 18 years of age. Although there was evidence to the contrary, substantial evidence supports the questioned determination since there was proof: that a police officer found four people together in the licensed premises, one of whom was a girl under 18; that a half-finished mixed drink was in front of the girl and a bottle of beer was in front of the other three; that the girl stated the mixed drink was hers and that she consumed part of it; and that one of the licensees admitted that he served the drinks and that the mixed drink was scotch and soda. Determination confirmed, and petition dismissed, without costs. Herlihy, P. J., Cooke, Sweeney, Simons and Kane, JJ., concur.